— Judgment unanimously affirmed. Memorandum: Defendant, an inmate at Auburn Correctional Facility, entered a plea of guilty to the crime of promoting prison contraband in the first degree. In the brief filed by counsel, it is argued that defendant was denied his statutory right to appear and testify before the Grand Jury (CPL 190.50 [5] [a]), and that his due process and equal protection rights were thus violated. It is also argued that the passage of approximately 11 months between the date of the crime and the date of the indictment effectively denied defendant due process of law. We find no merit to these claims. By pleading guilty, defendant forfeited his right to raise the issue of whether he was entitled to notice of the Grand Jury proceeding (see, People v Taylor, 65 NY2d 1; People v Grey, 135 AD2d 1031; People v Ferrara, 99 AD2d 257). In any event, he was not entitled to such notice since he had not "been arraigned in a local criminal court upon a currently undisposed of felony complaint charging an offense which is a subject of *927the prospective or pending grand jury proceeding” (CPL 190.50 [5] [a]; see, People v Grey, supra; People v LaBounty, 127 AD2d 989, Iv denied 69 NY2d 1005). We also conclude that defendant was not deprived of his constitutional right to a speedy trial by the preindictment delay (see, People v Taranovich, 37 NY2d 442).
Finally, we have reviewed each of the issues raised by defendant pro se, and we find that none has merit. (Appeal from judgment of Cayuga County Court, Contiguglia, J.—promoting prison contraband, first degree.) Present—Dillon, P. J., Denman, Boomer, Green and Lawton, JJ.